               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

                                 )
The Kimberly Stonecipher-Fisher )
Revocable Living Trust; Kimberly )
Stonecipher-Fisher, trustee; and )
American Resort Development      )     Civil No. 2017-32
Association – Resort Owners’     )
Coalition,                       )
                                 )
               Plaintiff,        )
                                 )
               v.                )
                                 )
Government of the Virgin         )
Islands,                         )
                                 )
               Defendant.        )
                                 )

ATTORNEYS:

Kevin Johnson
Baker & Hostetler LLP
Philadelphia, PA
Chad C. Messier
Dudley Topper & Feuerzeig
St. Thomas, VI
     For the Kimberly Stonecipher-Fisher Revocable Living Trust;
Kimberly Stonecipher-Fisher, Trustee; and the American Resort
Development Association–Resort Owners’ Coalition,

Claude E. Walker, Attorney General
Ariel Marie Smith-Francois, AAG
Virgin Islands Department of Justice
St. Thomas, VI
     For the Government of the Virgin Islands.

                               ORDER
GÓMEZ, J.

      Before the Court is the motion of the Government of the

Virgin Islands to dismiss the second amended complaint filed in

the above captioned matter.
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 2

                     FACTUAL AND PROCEDURAL HISTORY

     The Kimberly Stonecipher-Fisher Revocable Living Trust (the

“Trust”) is a trust created under Missouri law. Kimberly

Stonecipher-Fisher (the “Trustee”) is the trustee of the Trust

and is a resident of Missouri. The Trust owns a timeshare

interest in the Frenchman’s Cove resort in St. Thomas, U.S.

Virgin Islands.

     The Trust is a member of the American Resort Development

Association-Resort Owners’ Coalition (“ARDA-ROC”). The American

Resort Development Association (the “Association”) is a not-for-

profit corporation that serves as an industry group for the

timeshare industry. The Association is based in Washington D.C.

It represents timeshare owners through ARDA-ROC.

     ARDA-ROC is a separate not-for-profit corporation also

based in Washington D.C. ARDA-ROC is an association that

represents the interests of timeshare owners, including owners

of timeshares in the U.S. Virgin Islands.

     On March 22, 2017, the Governor of the U.S. Virgin Islands,

Kenneth Mapp, signed the Virgin Islands Revenue Enhancement and

Economic Recovery Act of 2017 (“the Act”) into law. That Act

imposes a $25 per day occupancy fee (the “timeshare fee”) on the

owners of timeshare units in the Virgin Islands. The fee took

effect on May 1, 2017.
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 3

     Revenues from the timeshare fee are to be allocated in the

following manner: (1) 15% to the Virgin Islands Tourism

Advertising Revolving Fund, and (2) 85% to the General Fund from

the present through 2021.1

     On May 1, 2017, ARDA-ROC filed a two-count complaint in

this Court naming the Government of the Virgin Islands (the

“Government”) as a defendant and seeking: (1) a declaration that

the timeshare fee is unconstitutional, and (2) an injunction

barring collection of the timeshare fee. Count One alleges that

the timeshare fee violates the Commerce Clause. Count Two

alleges that the timeshare fee violates the Equal Protection

Clause and the Privileges and Immunities Clause.

     On June 22, 2017, the Government filed a motion to dismiss

the complaint for lack of subject-matter jurisdiction and for

failure to state a claim. ARDA-ROC then filed an amended

complaint (the “Amended Complaint”) on July 12, 2017, as

permitted under Federal Rule of Civil Procedure 15. See Fed. R.

Civ. P. 15 (providing in pertinent part: “A party may amend its

pleading once as a matter of course within … 21 days after

service of a motion under Rule 12(b)”).


1 From 2022 through 2023, the portion of the revenues from the timeshare fee
allocated to the General Fund decreases to 40%, while 45% of the revenues are
allocated to the VIESA Contingency Reserve Account. From 2024 forward, the
portion of the revenues from the timeshare fee allocated to the General Fund
returns to 85%.
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 4

     Thereafter, the Government filed a motion to dismiss the

Amended Complaint for lack of subject-matter jurisdiction and

for failure to state a claim.

     On December 19, 2017, this Court granted the Government’s

motion to dismiss due to ARDA-ROC’s failure to adequately plead

standing. That order granted ARDA-ROC leave to file an amended

complaint no later than 3:00 P.M. on January 5, 2018.

     On January 5, 2018, before 3:00 P.M., the Trust, the

Trustee, and ARDA-ROC filed a second amended complaint (the

“Second Amended Complaint”) in this matter adding the Trust--a

member of ARDA-ROC--and the Trustee as plaintiffs.

     The Government now moves to dismiss the Second Amended

Complaint for lack of subject-matter jurisdiction and for

failure to state a claim.

                                 DISCUSSION

A. Federal Rule of Civil Procedure 12(b)(1)

     A party may bring either a facial or a factual challenge to

the Court’s subject-matter jurisdiction pursuant to Rule

12(b)(1). Gould Electronics, Inc. v. United States, 220 F.3d

169, 178 (3d Cir.2000). In considering a facial challenge

under Rule 12(b)(1), all material allegations in the Complaint

are taken as true. See Taliaferro v. Darby Twp. Zoning Bd., 458

F.3d 181, 188 (3d Cir.2006) (summarizing the standard for facial
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 5

attacks under Rule 12(b)(1) as “whether the allegations on the

face of the complaint, taken as true, allege facts sufficient to

invoke the jurisdiction of the district court”); Mortensen, 549

F.2d at 891 (explaining that, in ruling upon a facial attack

under Rule 12(b)(1), “the court must consider the allegations of

the complaint as true”). Indeed, the “standard is the same when

considering a facial attack under Rule 12(b)(1) or a motion to

dismiss for failure to state a claim under Rule

12(b)(6).” Petruska v. Gannon Univ., 462 F.3d 294, 299 (3d

Cir.2006).

     “[A] factual challenge[ ] attacks the factual allegations

underlying the complaint’s assertion of jurisdiction, either

through the filing of an answer or ‘otherwise presenting

competing facts.’” Davis v. Wells Fargo, 824 F.3d 333, 346 (3d

Cir. 2016) (original alterations omitted) (quoting Constitution

Party of Pa. v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014)); see

also Berardi v. Swanson Mem’l Lodge No. 48 of the Fraternal

Order of Police, 920 F.2d 198, 200 (3d Cir. 1990) (holding that

the factual basis for jurisdictional allegations in a complaint

could be disputed before an answer was served). Where a motion

to dismiss factually challenges the district court’s

jurisdiction, the court is not confined to the allegations in

the complaint, but can consider other evidence, such as
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 6

affidavits, depositions, and testimony, to resolve factual

issues related to jurisdiction. See Mortensen v. First Fed. Sav.

and Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977) (stating that

because at issue is the very power of the trial court to hear

the case, a court is free to weigh evidence beyond the

allegations in the complaint). Additionally, in evaluating a

motion to dismiss, the court may consider any “matters

incorporated by reference or integral to the claim, items

subject to judicial notice, matters of public record, orders,

and items appearing in the record of the case.” Buck v. Hampton

Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (internal

quotation marks omitted). Furthermore, “no presumptive

truthfulness attaches to plaintiff’s allegations” and “the

plaintiff will have the burden of proof that jurisdiction does

in fact exist.” Id.

B. Federal Rule of Civil Procedure 12(b)(6)

     When reviewing a motion to dismiss brought pursuant to

Federal Rule of Civil Procedure 12(b)(6), the Court construes

the complaint “in the light most favorable to the plaintiff.” In

re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir.

2010). The Court must accept as true all of the factual

allegations contained in the complaint and draw all reasonable

inferences in favor of the non-moving party. Alston v. Parker,
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 7

363 F.3d 229, 233 (3d Cir. 2004). “In deciding a Rule 12(b)(6)

motion, a court must consider only the complaint, exhibits

attached to the complaint, matters of public record, as well as

undisputedly authentic documents if the complainant’s claims are

based upon these documents.” Mayer v. Belichick, 605 F.3d 223,

230 (3d Cir. 2010) cert. denied, 562 U.S. 1271, 131 S. Ct. 1607,

179 L. Ed. 2d 501.

     A complaint may be dismissed for “failure to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

“[A] plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action

will not do.” Bell Atlantic v. Twombly, 550 U.S. 544, 555, 127

S. Ct. 1955, 167 L. Ed. 2d 929 (2007).

     The Supreme Court in Bell Atlantic v. Twombly, 550 U.S.

544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007), set forth the

“plausibility” standard for overcoming a motion to dismiss and

refined this approach in Ashcroft v. Iqbal, 556 U.S. 662, 129 S.

Ct. 1937, 173 L. Ed. 2d 868 (2009). The plausibility standard

requires the complaint to allege “enough facts to state a claim

to relief that is plausible on its face.” Twombly, 550 U.S. at

570. A complaint satisfies the plausibility standard when the

factual pleadings “allow[ ] the court to draw the reasonable
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 8

inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

556). This standard requires showing “more than a sheer

possibility that a defendant has acted unlawfully.” Id. A

complaint which pleads facts “‘merely consistent with’ a

defendant’s liability, … ‘stops short of the line between

possibility and plausibility of “entitlement of relief.”‘“ Id.

(citing Twombly, 550 U.S. at 557).

     To determine the sufficiency of a complaint under the

plausibility standard, the Court must take the following three

steps:

         First, the court must “tak[e] note of the elements
         a plaintiff must plead to state a claim.” Second,
         the court should identify allegations that, “because
         they are no more than conclusions, are not entitled
         to the assumption of truth.” Finally, “where there
         are well-pleaded factual allegations, a court should
         assume their veracity and then determine whether
         they plausibly give rise to an entitlement for
         relief.”
     Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir.

2010) (quoting Iqbal, 556 U.S. at 674, 679).

                                  ANALYSIS

A. Jurisdiction and Principles of Tax Comity

     The Government of the Virgin Island argues that the Tax

Injunction Act (“TIA”) precludes this Court from asserting
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 9

jurisdiction because the Trust’s challenges to the timeshare fee

seek to invalidate a tax.

  1. The Tax Injunction Act

     The TIA provides that “[t]he district courts shall not

enjoin, suspend or restrain the assessment, levy or collection

of any tax under State law where a plain, speedy and efficient

remedy may be had in the courts of such State.” 28 U.S.C. §

1341.

By its explicit terms, the TIA bars injunctive relief. The

Supreme Court has held that the TIA extends to declaratory

relief. See California v. Grace Brethren Church, 457 U.S. 393,

408–11, 102 S. Ct. 2498, 2508–09, 73 L. Ed. 2d 93 (1982). The

Supreme Court has not addressed whether the TIA bars the

recovery of damages.

     In Great Bay Condominium Owners Association, Inc., et al.

v. Government of the Virgin Islands et al., No. 2017-33, 2018

U.S. Dist. LEXIS 167921, at *35 (D.V.I. Sep. 28, 2018), this

Court had occasion to address the application of the TIA and the

tax comity doctrine in the Virgin Islands. In that case, Great

Bay Condominium Owners Association, Inc., (“Great Bay”) brought

a complaint against the Government of the Virgin Islands and

Marvin L. Pickering, Director of the Bureau of Internal Revenue,

in his official capacity, challenging the constitutionality of
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 10

the timeshare fee. The Government moved to dismiss, asserting

that the TIA barred Great Bay’s suit.

     In considering the Government’s motion, the Court analyzed

Third Circuit precedent regarding the applicability of the TIA

and principles of tax comity to the Virgin Islands. The

principle cases addressing the TIA and tax comity were Pan Am.

World Airways, Inc. v. Duly Authorized Gov’t of Virgin Islands,

459 F.2d 387, 390–91 (3d Cir. 1972) (“Pan American”),

Bluebeard’s Castle, Inc. v. Gov’t of Virgin Islands, 321 F.3d

394 (3d Cir. 2003), and Berne Corp. v. Gov’t of the Virgin

Islands, 570 F.3d 130 (3d Cir. 2009). After reviewing those

decisions, this Court stated

     In Pan American, the Third Circuit held that the TIA did
     not, by its terms, apply because: “no such notions of
     federalism as underlie limitations on the power of the
     federal district courts to enjoin certain state action
     are applicable to the territories.” See Pan Am. World
     Airways, Inc., 459 F.2d at 391. After the 1984 amendments
     to the Revised Organic Act, the Third Circuit suggested
     that the TIA might apply if the Virgin Islands were a
     state, see Bluebeard’s Castle, Inc., 321 F.3d at 397
     n.5--apparently   recognizing    that  this   Court   now
     exercises the jurisdiction of an Article III district
     court.

     In Berne, the Third Circuit acknowledged its holding in
     Pan American and Bluebeard’s Castle regarding the non-
     applicability of the TIA. See Berne Corp., 570 F.3d at
     136-37. It also considered the repeal of 48 U.S.C. §
     1401a, which imposed federal restrictions on Virgin
     Islands’s real property taxation. Id. It found that the
     congressional intent underlying that repeal “appears to
     align with our general understanding of the purpose of
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 11

     the Tax Injunction Act.” Id. at 137; see also S. Rep.
     No. 110-19, at 1 (2007). Having reviewed Pan American,
     Bluebeard’s Castle, and the repealer, the Berne Court
     did not squarely determine whether the view that the TIA
     does not apply in the Virgin Islands remains valid.
     Rather, the Berne Court seems to have acknowledged the
     evolving legal landscape regarding the TIA in the Virgin
     Islands and chose to resolve Berne without finding a
     need to reassess the TIA’s applicability in the Virgin
     Islands.

Great Bay, 2018 U.S. Dist. LEXIS 167921, at *24-25.

     The Court proceeded to discuss a change in the law

applicable to the Virgin Islands that potentially had

ramifications for the TIA’s applicability in the Virgin

Islands:

     At the same time, Congress’s repeal of 48 U.S.C. § 1401a
     arguably evinced an intent to treat the Virgin Islands
     the same as any other state with respect to local
     property tax collection. Indeed, the Senate Report
     accompanying that repeal provides, in pertinent part,
     that:

           The 1936 statute has long outlived its usefulness
           and now interferes with the Virgin Islands
           ability to perform an essential governmental
           function. The assessment and collection of real
           property   taxes   is   fundamentally   a   local
           government issue with no Federal impact. No other
           State, Territorial, or local government is
           subject to such Federal restrictions. The
           Revised Organic Act of 1954, as amended, confers
           upon the people of the Virgin Islands full powers
           of local self-government. The 1936 statute is an
           anachronism that needs to be repealed.

     S. Rep. 110-19, at 1-2.

     From that report, the Third Circuit noted, that the
     language in the Senate Report generally “align[s] with
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 12

     … the purpose of the Tax Injunction Act.” See Berne Corp,
     570 F.3d at 137. The purpose of the TIA is to be “first
     and foremost a vehicle to limit drastically federal
     district court jurisdiction to interfere with so
     important a local concern as the collection of taxes.”
     Rosewell v. LaSalle National Bank, 450 U.S. 503, 522,
     101 S. Ct. 1221, 67 L. Ed. 2d 464 (1981). Given the
     language in the Senate Report, the Third Circuit’s
     assessment of that language, and the purpose of the TIA,
     “to    limit   drastically    federal   district    court
     jurisdiction to interfere with so important a local
     concern as the collection of taxes,” id., it is arguable
     that the TIA now applies in the Virgin Islands.

Great Bay, 2018 U.S. Dist. LEXIS 167921, at *25-26.

  2. The Tax Comity Doctrine

     Rather than resolve the question of whether the TIA now

applies to the Virgin Islands--a question the Third Circuit has

not yet revisited and disposed--the Court observed that it “need

not resolve this issue if the tax comity doctrine applies with

equal force to the claims in this case.” Id. at *26. Indeed, the

Supreme Court has held that when a plaintiff challenges a tax,

principles of comity (the “tax comity doctrine”) prevent

district courts from granting injunctive or declaratory relief

or awarding damages when the state provides remedies that are

“plain, adequate, and complete.” Fair Assessment in Real Estate

Ass’n, Inc. v. McNary, 454 U.S. 100, 116, 102 S. Ct. 177, 186,

70 L. Ed. 2d 271 (1981) (damages); Great Lakes Dredge & Dock Co.

v. Huffman, 319 U.S. 293, 297-302, 63 S. Ct. 1070, 1072-74, 87

L. Ed. 1407 (1943) (declaratory relief); Matthews v. Rodgers,
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 13

284 U.S. 521, 525–26, 52 S. Ct. 217, 219–20, 76 L. Ed. 447

(1932) (injunctive relief).

     There is no significant difference between whether a remedy

is plain, adequate, and complete and whether a remedy is plain,

speedy, and efficient.2 See Fair Assessment in Real Estate Ass’n,

Inc., 454 U.S. at 137 (“We discern no significant difference,

for purposes of the principles recognized in this case, between

remedies which are “plain, adequate, and complete,” as that

phrase has been used in articulating the doctrine of equitable

restraint, and those which are “plain, speedy and efficient,”

within the meaning of § 1341.”); see also Rosewell v. LaSalle

Nat. Bank, 450 U.S. 503, 525 & n.33, 101 S. Ct. 1221, 1235, 67

L. Ed. 2d 464 (1981) (holding that not “every wrinkle of federal

equity practice” addressing whether a remedy was plain,

adequate, and complete was codified by Congress in the TIA, but

further specifying that “prior federal equity cases” may be

“instructive on whether a state remedy is ‘plain, speedy and


2 The Supreme Court has noted that the expansiveness of the comity doctrine
renders the TIA somewhat superfluous. Levin v. Commerce Energy, Inc., 560
U.S. 413, 432, 130 S. Ct. 2323, 2336, 176 L. Ed. 2d 1131 (2010). However,
“[t]he … [TIA] was passed to plug two large loopholes [federal] courts had
opened in applying the comity doctrine”: (1) federal courts only considered
whether a plain, adequate, and complete remedy was available in federal
court; and (2) federal courts strictly construed whether a remedy was plain,
adequate, and complete. Id. at n.3
      At least one of those holes no longer exists. Federal courts applying
the comity doctrine must now consider whether a plain, adequate, and complete
remedy is available in state court. See Fair Assessment in Real Estate Ass’n,
Inc., 454 U.S. at 116.
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 14

efficient’”). Nevertheless, the comity doctrine, unlike the TIA,

may be waived by the states. Levin v. Commerce Energy, Inc., 560

U.S. at 432.

     Unlike the TIA, the tax comity doctrine also prohibits

federal courts from invalidating state tax provisions where such

invalidation would increase, rather than decrease, state taxes.

See Levin v. Commerce Energy, Inc., 560 U.S. 413, 426, 130 S.

Ct. 2323, 2332-33, 176 L. Ed. 2d 1131 (2010). A federal court

weighs several factors:

         in deciding whether to refrain, based upon comity,
         from deciding such a case, namely whether: (1) the
         challenged law concerned “commercial matters over
         which”   the   state   “enjoys   wide   regulatory
         latitude”; (2) the suit requires adjudicating “any
         fundamental right or classification” to which
         heightened scrutiny applies; (3) the state courts
         are   “better   positioned  than   their   federal
         counterparts to correct any violation” and provide
         a remedy; and (4) more than one potential remedy
         could     adequately    redress     the    alleged
         constitutional defect.

Z & R Cab, LLC v. Philadelphia Parking Auth., 616 F. App’x 527,

531 n.8 (3d Cir. 2015)(citing Levin, 560 U.S. at 431–32, 130

S.Ct. 2323).

     Given that legal underpinning, the Court proceeded to

consider whether the tax comity doctrine applies to the Virgin

Islands. The Court ultimately concluded that:

     the Revised Organic Act and case law from the Third
     Circuit, this Court, and other courts counsel in favor
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 15

     of a holding that the tax comity doctrine applies to the
     territory under appropriate circumstances. Therefore,
     when plaintiffs file suit seeking injunctive or
     declaratory relief or damages with respect to a local
     tax imposed on them by the Virgin Islands Government,
     they may only proceed in this Court if: (1) Congress has
     entered the field and the plaintiffs are seeking to
     enforce such a federally-created right, or (2) a plain,
     adequate, and complete remedy is not available in the
     local courts.

Great Bay, 2018 U.S. Dist. LEXIS 167921, at *27-35.

     Having determined that the tax comity doctrine applied, the

Court considered the precise issue of whether Virgin Islands

courts provide a plain, adequate, and complete remedy to a

challenge to the timeshare fee. Upon review of the legal

remedies available and the evidence presented by the parties,

including the deposition testimony of Valdamier Collens

(“Collens”), the Virgin Islands Finance Commissioner, the Court

noted

     Under these circumstances, the Court is not satisfied
     that an adequate remedy is available in the local courts.
     The Commissioner of Finance has admitted that the Virgin
     Islands is in such dire financial straits that the
     payment of tax refunds is subject to the availability of
     funds and delayed for years. In addition, a judicial
     decision invalidating the timeshare fee could give rise
     to significant liability for the Virgin Islands
     government. Furthermore, no binding policy or law has
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 16

     been identified that would require the payment of tax
     refunds to be the first priority for the treasury.
Great Bay, 2018 U.S. Dist. LEXIS 167921, at *61.

     Thus, the Court found that an adequate remedy is not

available in local courts for challenges to the

constitutionality of the timeshare fee. Id. at *61. Accordingly,

the Court exercised its jurisdiction over the claims challenging

the constitutionality of the timeshare fee. Id. at *62.

  3. Issue Preclusion

     The jurisdictional challenge decided by the Court in Great

Bay--that the tax comity doctrine precludes the Court from

asserting jurisdiction over the case--is precisely the same

challenge raised by the Government in this case. Compare Mem. in

Supp. of Defs.’ Mot. To Dismiss, Great Bay, 3:17-cv-33, ECF No.

19, with Mem. in Supp. of Defs. Mot. To Dismiss, The Kimberly

Stonecipher-Fisher Revocable Living Trust, et al. v. Government

of the Virgin Islands, 3:17-cv-33, ECF No. 12. Given that that

jurisdictional challenge was adjudicated in Great Bay, the

assertion of the same jurisdictional challenge here, begs the

question whether the Court must again address that challenge

here, or whether further adjudication of the issue is precluded.
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 17

To resolve that question the Court must consider the conditions

that must be satisfied to justify issue preclusion.

     The Second Restatement of Judgments articulates the general

rule of issue preclusion as follows: “When an issue of fact or

law is actually litigated and determined by a valid and final

judgment, and the determination is essential to the judgment,

the determination is conclusive in a subsequent action between

the parties, whether on the same or a different claim.”

Restatement (Second) of Judgments § 27 (1982). The Third Circuit

has “consistently applied this general rule,” AMTRAK v. Pa. PUC,

288 F.3d 519, 525 (3d Cir. 2002), though its decisions have

employed slight variations on the basic requirements embodied in

the Restatement. Compare id., with Henglein v. Colt Indus.

Operating Corp., 260 F.3d 201, 209 (3d Cir. 2001), and

Seborowski v. Pittsburgh Press Co., 188 F.3d 163, 169 (3d Cir.

1999).

     In order to apply issue preclusion, a Court must find that:

“‘(1) the identical issue was previously adjudicated; (2) the

issue was actually litigated; (3) the previous determination was

necessary to the decision; and (4) the party being precluded

from relitigating the issue was fully represented in the prior

action.’” Henglein, 260 F.3d at 209 (citations omitted); see

also Hawksbill Sea Turtle v. Federal Emergency Management
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 18

Agency, 37 V.I. 526, 126 F.3d 461, 475 (1997). “Complete

identity of parties in the two suits is not required for the

application of issue preclusion.” Burlington N. R.R. v. Hyundai

Merch. Marine Co., 63 F.3d 1227, 1232 (3d Cir. 1995) In Parklane

Hosiery Co. v. Shore, 439 U.S. 322, 326, 99 S. Ct. 645, 649, 58

L. Ed. 2d 552 (1979), the Supreme Court “concluded that ‘a

litigant who was not a party to a prior judgment may

nevertheless use that judgment ‘offensively’ to prevent a

defendant from relitigating issues resolved in the earlier

proceeding,’ id. at 326, 99 S. Ct. at 649, subject to an

overriding fairness determination by the trial judge.”

Burlington, 63 F.3d at 1232. The Third Circuit has also

considered whether the party being precluded “had a full and

fair opportunity to litigate the issue in question in the prior

action,” Seborowski, 188 F.3d at 169, and whether the issue was

determined by a final and valid judgment, AMTRAK, 288 F.3d at

525.

       Ordinarily, a party must raise issue preclusion

affirmatively. Arizona v. California, 530 U.S. 392, 412-13, 120

S. Ct. 2304, 147 L. Ed. 2d 374 (2000). That is not the only

circumstance where issue preclusion may be raised. Indeed,

where, as here, “a court is on notice that it has previously

decided the issue presented, the court may dismiss the action
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 19

sua sponte, even though the defense has not been raised.”

Ciarrocchi v. Kennedy Mem’l Hosp., 378 F. App’x 239, 241 (3d

Cir. 2010) (citations omitted) (internal quotation marks

omitted).3

     Accordingly, the Court will now consider whether the

factors required for issue preclusion are met.

     The first factor the Court must consider is whether the

previously adjudicated issue was identical. The issue

adjudicated in Great Bay was whether a plain, adequate, and

complete remedy exists in the Virgin Islands courts for

constitutional challenges to the timeshare fee. That is

precisely the same issue presented by the Government’s

jurisdictional challenge in this case. Thus, this factor is

present.




3
 It is worth noting that the record suggests that the parties in this case
were aware of the jurisdictional issue in Great Bay and arguably contemplated
being bound by it. On August 2, 2018, the Magistrate Judge ordered the
parties to submit their positions on consolidation of this case with Great
Bay given the overlap of factual and legal issues. Order, August 2, 2018, ECF
No. 71. In response, the Government acknowledged that “[a]s to fact discovery
on the issues of the ‘efficacy and timeliness of the Superior Court of the
Virgin Islands’ and the ‘Tax Injunction Act’ … extensive discovery and
briefing on those issues have been provided, filed and exchanged in Great
Bay. … [A]dditional discovery on those issues may be duplicative.” Id. at 1.
Moreover, the Government and the Trust indicated a desire to await the
outcome of the jurisdictional inquiry in Great Bay before proceeding with
this action. See Defs.’ Mot. to Stay, ECF No. 56; Pls.’ Resp. to Defs.’ Mot.
to Stay, ECF No. 59. Presumably the parties held that view because they
wished to be guided in this case by the jurisdictional determination in Great
Bay.
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 20

     The second factor the Court must consider is whether the

issue was actually litigated. The decision in Great Bay occurred

after initial briefing, a hearing, and two additional rounds of

briefing specifically addressing the issue of whether a plain,

adequate, and complete remedy exists in the Virgin Islands

courts for constitutional challenges to the timeshare fee.

Significantly, on March 20, 2018, the parties were granted

additional discovery on the jurisdictional issues. Minute Order,

March 20, 2018, ECF No. 78. Thus, the issue was actually

litigated. See, e.g., ITT Corp. v. Intelnet Intern., 366 F.3d

205, 211 (3d Cir. 2004).

     The third factor that the Court must consider is whether

the previous determination was necessary to the decision. In

order to assess whether the Court could assert jurisdiction in

Great Bay, it was necessary for this Court to determine whether

a plain, adequate, and complete remedy exists in the Virgin

Islands courts for constitutional challenges to the timeshare

fee. Thus, the previous determination was necessary to the

decision.

     Finally, the Court must determine whether the party being

precluded from relitigating the issue was fully represented in

the prior action. Here, the Government was represented by

counsel from the Virgin Islands Department of Justice in Great
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 21

Bay. Thus, the party being precluded from relitigating the issue

was fully represented in the prior action.

      Consequently, the factors required for issue preclusion are

met in this case.4

      Accordingly, the Court finds that the Government is

collaterally estopped from arguing the jurisdictional issue in

this case. Thus, the Court will exercise jurisdiction.

B. Commerce Clause Claim

      The Government asserts that the Trust did not adequately

plead that the timeshare fee violates the Commerce Clause.

      The Commerce Clause provides: “[t]he Congress shall have

power … to regulate commerce … among the several states….” U.S.

Const., art. I, § 8, cl. 3. In addition to the power to regulate

commerce, the Commerce Clause has been interpreted by the

Supreme Court to restrict states’ ability to discriminate or

unduly burden interstate commerce even in the absence of

specific federal legislation on the issue. H.P. Hood & Sons,

Inc. v. Du Mond, 336 U.S. 525 (1949). This is known as the

dormant Commerce Clause. The dormant Commerce Clause prevents


4 Although an issue is actually litigated and determined by a valid and final
judgment, and the determination is essential to the judgment, the Second
Restatement of Judgments states that relitigation of the issue in a
subsequent action between the parties is not precluded in certain
circumstances. Restatement (Second) of Judgments § 28 (1982). None of those
circumstances are present here.
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 22

states from engaging in protectionism or economic isolation to

favor in-state over out-of-state economic interests. Granholm v.

Heald, 544 U.S. 460 (2005).

     In United States v. Lopez, 514 U.S. 549, 558-59, 131 L. Ed.

2d 626, 115 S. Ct. 1624 (1995), the Supreme Court identified

three broad categories of activity that Congress may regulate

pursuant to the Commerce Clause: (1) the channels of interstate

commerce, (2) the instrumentalities of interstate commerce, or

persons or things in interstate commerce, and (3) activities

that substantially affect interstate commerce. “The definition

of ‘commerce’ is the same when relied on to strike down or

restrict state legislation as when relied on to support some

exertion of federal control or regulation.” Camps

Newfound/Owatonna, Inc. v. Town of Harrison, 520 U.S. 564, 137

L. Ed. 2d 852, 117 S. Ct. 1590 (1997)(citing Hughes v. Oklahoma,

441 U.S. 322, 60 L. Ed. 2d 250, 99 S. Ct. 1727 (1979)). Thus,

the “dormant” or “negative” Commerce Clause prevents states from

establishing legislation that falls into one or more of the

three categories enumerated in Lopez.

     As the United States Supreme Court has held several times,

“in all but the narrowest circumstances, state laws violate the

Commerce Clause if they mandate ‘differential treatment of in-

state and out-of-state economic interests that benefits the
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 23

former and burdens the later.’” Granholm v. Heald, 161 L. Ed. 2d

796, 125 S. Ct. 1885, 2005 WL 1130571 (2005)(quoting Oregon

Waste Systems. Inc. v. Department of Environmental Quality of

Ore., 511 U.S. 93, 128 L. Ed. 2d 13, 114 S. Ct. 1345 (1994)).

     Consequently, to state its claim under the Commerce Clause

the Trust must allege (1) that State action affects an economic

interest, and (2) that that State action favors in-state

interests over out-of-state interests.

     The Trust alleges that the timeshare fee assesses a $25 fee

for each day the timeshare unit is occupied. Second Amended

Complaint, ECF No. 27, at ¶13. The Trust uses its timeshare unit

as residential housing for vacation and for the purposes of

recreation. Id. at ¶2. Additionally, the Trust alleges that the

timeshare fee is applicable to the occupancy of any timeshare

unit made available for short-term rental. Id. at ¶14. The Trust

alleges that the timeshare fee places it at a competitive

disadvantage compared to owners of other residential property in

the rental market. Id. at ¶36.

     The purchase, sale, or rental of residential housing

substantially affects interstate commerce. See United States v.

Gaydos, 108 F.3d 505, 507 (3d Cir. 1997) (noting that the

Supreme Court has “opined that the local rental of an apartment

unit is an element of a much broader commercial market in rental
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 24

properties to which congressional power to regulate extends”).

Taking the Trust’s allegations as true and drawing all

reasonable inferences in its favor, as the Court must, the Trust

has sufficiently alleged that the timeshare fee is a State

action affecting an economic interest.

     The Trust also alleges that neither the timeshare fee, nor

any similar fee based on property use by the owner, is imposed

on any other class of real property owners in the Virgin

Islands. Second Amended Complaint, ECF No. 27, at ¶15. The Trust

alleges that the timeshare fee is imposed in addition to the

hotel occupancy tax of 12.5% applicable to the occupancy of any

timeshare unit made available for short-term rental. Id. at ¶14.

Additionally, unlike other classes of real property owners, the

Trust alleges over 99% of timeshare owners are non-residents of

the Virgin Islands. Id. at ¶18. The Trust alleges that the

timeshare fee places it at a competitive disadvantage compared

to owners of other residential property in the rental market.

Id. at ¶36.

     “Statutes may also violate the dormant Commerce Clause if

they are motivated by a discriminatory purpose or if they have a

discriminatory effect.” Old Coach Dev. Corp. v. Tanzman, 881

F.2d 1227, 1231 (3d Cir. 1989). Even facially neutral laws

enacted without discriminatory motive and in furtherance of
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 25

legitimate local objectives may be discriminatory in effect

(and, thus, engender strict scrutiny under the jurisprudence of

the dormant commerce clause). See, e.g., Hunt v. Wash. State

Apple Adver. Comm’n, 432 U.S. 333, 352–53, 97 S.Ct. 2434, 53

L.Ed.2d 383 (1977). Taking the Trust’s allegations as true and

drawing all reasonable inferences in its favor, as the Court

must, the Trust has met its burden to survive a Fed. R. Civ. P.

12(b)(6) challenge.

     While a different outcome may be warranted at the summary

judgment stage, the Court finds that for 12(b)(6) purposes the

Trust has adequately pled a commerce clause violation.

C. Equal Protection Claim

     The Government asserts that the Trust did not adequately

plead that the timeshare fee violates the Equal Protection

Clause.

     The Equal Protection Clause provides that no state shall

“deny to any person . . . the equal protection of its laws.”

U.S. Const. Amend. XIV, § 1.

     To state a claim under the Equal Protection Clause, a

plaintiff must allege that (1) it is a member of a protected

class, (2) that the State treated it differently from similarly

situated individuals, and (3) that this disparate treatment was

based on his membership in the protected class. See Kasper v.
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 26

Cnty. Of Bucks, 514 F. App’x 210, 214 (3d Cir. 2013) (citing

Andrews v. City of Philadelphia, 895 F.2d 1469, 1478 (3d Cir.

1990).

     The Supreme Court has held rational basis to be the

appropriate standard of review for equal protection claims

related to the imposition of property taxes. See Allegheny

Pittsburgh Coal Co. v. County Comm’n of West Va., 488 U.S. 336

(“[a] State may divide different kinds of property into classes

and assign each class a different tax burden so long as those

divisions are reasonable”). Under rational basis review, a

regulation will defeat an Equal Protection challenge if it is

“reasonable, not arbitrary and bears a rational relationship to

a (permissible) state objective.” Congregation Kol Ami v.

Abington Township, 338, 344 (3d Cir. 2004).

     In order to integrate the interests of rational basis

review and the liberal pleading standard of 12(b)(6), the Court

of Appeals for the Third Circuit has noted that a Court should

“accept as true all of the complaint’s allegations, including

all reasonable inferences that follow, and assess whether they

are sufficient to overcome the presumption of rationality that

applies to the ordinance.” Rucci v. Cranberry, Tp., Pa., 130

Fed. Appx. 572, 575 (3d Cir. 2005)(citations omitted).
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 27

     The Trust alleges that the imposition of the timeshare fee

has no rational basis and merely serves to discriminate against

timeshare owners because the majority are non-residents without

the ability to vote. Second Amended Complaint, ECF No. 27, at

¶¶31, 42.

     “The Equal Protection Clause does not demand for purposes

of rational-basis review that a legislature or governing

decisionmaker actually articulate at any time the purpose or

rationale supporting its classification. Nevertheless, [a

court’s] review does require that a purpose may conceivably or

‘may reasonably have been the purpose and policy’ of the

relevant governmental decisionmaker.” Nordlinger v. Hahn, 505

U.S. 1, 15, 112 S. Ct. 2326, 2334 (1992). At this stage, the

Trust’s allegations must be taken as true. Applying that

standard, relief under Fed. R. Civ. P. 12(b)(6) is not

appropriate.

     While a different outcome may be warranted at the summary

judgment stage, as was the case in Frank v. Gov’t of the V.I.,

No. 2009-66, 2010 U.S. Dist. LEXIS 32341, at *40 (D.V.I. Mar.

31, 2010), aff’d, 563 F. App’x 169 (3d Cir. 2014), the Court

finds that for 12(b)(6) purposes the Trust has adequately pled

an equal protection violation.
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 28

D. Privileges and Immunities Claim

     The Government asserts that the Trust did not adequately

plead that the timeshare fee violates the Privileges and

Immunities Clause of the United States Constitution.

     The United States Constitution provides that: “The Citizens

of each State shall be entitled to all Privileges and Immunities

of Citizens in the several States.” U.S. CONST. art. IV, § 2.

The Privileges and Immunities Clause does not prohibit disparate

treatment of residents and non-residents in all situations, but

“does bar discrimination against citizens of other States where

there is no substantial reason for the discrimination beyond the

mere fact that they are citizens of other States.” Toomer v.

Witsell, 334 U.S. 385, 396 (1948). “Without such discrimination

… the Privileges and Immunities Clause is not implicated.”

Everett v. Schneider, 989 F. Supp. 720, 722 (D.V.I. 1997).

     Consequently, to state its claim under the Privileges and

Immunities Clause the Trust must allege that (1) it is a citizen

of another State, (2) that the State treated it differently due

to its citizenship, and (3) that there was no substantial reason

for this disparate treatment beyond the mere fact that it is a

citizen of another State. See Toomer v. Witsell, 334 U.S. 385,

396 (1948).
The Kimberly Stonecipher-Fisher Revocable Living Trust, et al. v. Government
of the Virgin Islands
Civ. No. 17-32
Order
Page 29

     Taking the Trust’s allegations as true and drawing all

reasonable inferences in its favor, as the Court must, relief

pursuant to Fed. R. Civ. P. 12(b)(6) is not appropriate.

     While a different outcome may be warranted at the summary

judgment stage, as was the case in Frank v. Gov’t of the V.I.,

No. 2009-66, 2010 U.S. Dist. LEXIS 32341, at *40 (D.V.I. Mar.

31, 2010), aff’d, 563 F. App’x 169 (3d Cir. 2014), the Court

finds that for 12(b)(6) purposes the Trust has adequately pled a

violation of the Privileges and Immunities clause.

     The premises considered, it is hereby

     ORDERED that the motion to dismiss the Second Amended

Complaint (ECF No. 31) is DENIED; it is further

     ORDERED that the motion for leave to file excess pages (ECF

No. 51) is GRANTED; and it is further

     ORDERED that the motion to stay proceedings (ECF No. 56) is

MOOT.



                                          S\
                                                 Curtis V. Gómez
                                                 District Judge
